

113 S537 RS: Communicating Lender Activity Reports from the Small Business Administration Act
U.S. Senate
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 169113th CONGRESS1st SessionS. 537[Report No. 113–91]IN THE SENATE OF THE UNITED STATESMarch 12, 2013Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 EntrepreneurshipSeptember 10, 2013Reported by Ms.
			 Landrieu, with amendmentsInsert the part printed in
			 italicA BILLTo require the Small Business Administration to make
		  information relating to lenders making covered loans publicly available, and
		  for other purposes.1.Short
			 titleThis Act may be cited as
			 the Communicating Lender Activity
			 Reports from the Small Business Administration Act or the
			 CLEAR SBA
			 Act.2.SBA lender
			 activity index(a)In
			 generalSection 4 of the Small Business Act (15
			 U.S.C. 633) is amended by adding at the end the following:(g)SBA lender
				activity index(1)DefinitionIn
				this subsection, the term covered loan means a loan made or
				debenture issued under this Act or the Small Business Investment Act of 1958
				(15 U.S.C. 661 et seq.) by a private individual or entity.(2)RequirementNot
				later than 6 months after the date of enactment of this subsection, the
				Administrator shall make publicly available on the website of the
				Administration a user-friendly database of information relating to lenders
				making covered loans (to be known as the Lender Activity
				Index).(3)Data
				included(A)In
				generalThe database made available under paragraph (2) shall
				include, for each lender making a covered loan—(i)the name of the
				lender;(ii)the number of
				covered loans made by the lender;(iii)the total
				dollar amount of covered loans made by the lender;(iv)a list of each
				ZIP Code in which a recipient of a covered loan made by the lender is
				located;(v)a
				list of the industries of the recipients to which the lender made a covered
				loan;(vi)whether the
				covered loan is for an existing business or a new business;(vii)the number and
				total dollar amount of covered loans made by the lender to—(I)small business
				concerns owned and controlled by women;(II)socially and
				economically disadvantaged small business concerns (as defined in section
				8(a)(4)(A)); and(III)small business
				concerns owned and controlled by veterans; and(viii)whether the
				covered loan was made under section 7(a) or under the program to provide
				financing to small business concerns through guarantees of loans under title V
				of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.).(B)Incorporation
				of dataThe Administrator shall—(i)include in the
				database made available under paragraph (2) information relating to covered
				loans made during fiscal years 2009, 2010, 2011, 2012, and 2013; and(ii)incorporate
				information relating to covered loans on an ongoing basis.(C)Period of data
				availabilityThe Administrator shall retain information relating
				to a covered loan in the database made available under paragraph (2) until not
				earlier than the end of the third fiscal year beginning after the fiscal year
				during which the covered loan was made.(4)No additional burdens
				on lendersThe Administrator may not require lenders to submit
				additional information or otherwise increase burdens on lenders in order to
				comply with this
				subsection..(b)Sense of Congress
			 relating to using existing fundsIt is the sense of Congress that
			 no additional funds shall be made available to carry out the amendments made by
			 this Act.September 10, 2013Reported with amendments